Citation Nr: 0834543	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  02-18 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Houston, 
Texas. 

The veteran testified before the undersigned at a Travel 
Board hearing in San Antonio, Texas in September 2003.  A 
transcript of this hearing is associated with the claims 
folder.  This case was previously before the Board in July 
2005 and April 2008.  The Board is satisfied that there has 
been substantial compliance with the remand directives and 
the Board may proceed with review.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In June 2008 correspondence the veteran requested 
clarification regarding his previously denied claim for 
38 U.S.C.A. § 1551 benefits for left ear drum perforation.  
This issue, however, is not currently developed or certified 
for appellate review.  Accordingly, it is referred to the RO 
for appropriate action.


FINDING OF FACT

There is no competent diagnosis of PTSD.  


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's assertion that he 
currently suffers from PTSD and that it is related to his 
service with the United States Army from December 1966 to 
December 1969.

Factual Background

A brief review of the history of this appeal is as follows.  
The veteran submitted an initial claim for PTSD in July 1994.  
By rating decision dated in December 1994, the RO denied 
service connection for PTSD, finding that the record did not 
demonstrate that the veteran either experienced a verifiable 
stressor during service or that he had been diagnosed as 
suffering from PTSD.

In July 2001 the veteran requested that his previously denied 
claim for PTSD be reopened.  The RO considered the claim once 
again in February 2002 but again found no verifiable stressor 
during service or a diagnosis of PTSD.  The veteran perfected 
an appeal to the Board and in a July 2005 decision, the Board 
reopened the veteran's previously denied claim for service 
connection for PTSD based on the submission of new and 
material evidence and remanded the claim back to the RO for 
stressor verification and a VA examination, if the veteran's 
stressors were verified.  

Upon receipt of the veteran's service personnel records, the 
Agency of Original Jurisdiction (AOJ) issued a supplemental 
statement of the case (SSOC) in September 2007.  In this SSOC 
the AOJ noted that the veteran's service records reflect that 
he was in Vietnam at the time of the Tet Offensive.  It was 
also noted that the veteran "very well did see combat and/or 
experience a traumatic event."  However, the AOJ then noted 
that the veteran failed to provide a detailed written 
statement regarding his claimed stressors and denied the 
claim without providing the veteran with a VA examination.  
The Board remanded the claim again in April 2008 for 
compliance with the original July 2005 Board remand.


Relevant Law

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a).  Generally, service connection requires evidence of 
a current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service connected, but it is an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  If a combat veteran presents satisfactory lay or 
other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence.  In determining if there is 
such clear and convincing evidence, all evidence should be 
considered including availability of medical records, the 
nature and course of a disease or disability, the amount of 
time that has elapsed since service before there is a 
complaint of the condition, and any other relevant factors.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Analysis

In this case, the Board finds that the preponderance of the 
evidence is against a claim for service connection for PTSD.  
While service personnel records show that the veteran 
participated in the Tet Offensive, which the Board accepts as 
evidence of combat service, there is no current medical 
diagnosis of PTSD.       

The veteran was afforded a VA psychiatric examination in June 
2008.  This examiner diagnosed the veteran with anxiety 
disorder, not otherwise specified (Axis I) and features of 
paranoid personality disorder (Axis II).  While the examiner 
noted some PTSD symptoms, the examiner specifically stated 
that the veteran did not meet the DSM-IV stressor criteria 
for a diagnosis of PTSD.  The examiner also noted that the 
diagnosis of anxiety disorder, not otherwise specified, was 
made to include both the veteran's chronic symptoms of 
depression and the very minimal PTSD symptoms that the 
veteran manifests, "which certainly do not reach a level to 
diagnose his illness as that of PTSD."  As was stated 
earlier, current disability is required in order to establish 
service connection.  Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

A review of other psychological reports in the claims folder 
also fails to show a competent diagnosis of PTSD.  A February 
1994 VA treatment note indicates that the veteran presented 
for a PTSD evaluation.  He reported suffering from mood 
swings and feelings of anger that he did not understand.  He 
reported having occasional nightmares and memories of 
Vietnam.  He denied having flashbacks.  It was noted on 
examination that mood was flat and that the veteran was 
depressed. The diagnostic impression was rule out PTSD.  
Later in February 1994, a VA treatment note indicates that 
the veteran denied having current PTSD symptoms or current 
problems secondary to his war experiences.  In May 1994, it 
was noted that the veteran had elected not to pursue PTSD 
counseling at VA.  A March 1994 report of VA examination 
indicates that a definite diagnosis of PTSD had not been 
rendered.  Private psychiatric reports dated in January 1997 
show Axis I diagnoses of dysthymic disorder and do not show 
diagnoses of PTSD.  Furthermore, a February 2001 VA general 
examination shows that the veteran had mild depression.  The 
examiner also noted that while the veteran had some symptoms 
of PTSD, he does not have enough symptomatology to justify a 
diagnosis of PTSD.  

VA treatment records include a March 2005 note that the 
veteran had no prior diagnosis of PTSD; a July 2005 record 
noting that the veteran did have a prior diagnosis of PTSD 
and an October 2005 entry, noting under the review of 
systems, that the veteran had PTSD.  It appears that the 
entries noting a diagnosis of PTSD were based on the 
veteran's reported history.  This history, however, is 
insufficient to constitute a basis to award service 
connection, since those making the chart entries did not 
offer an independent medical opinion confirming the veteran's 
self- reported history.  See LeShore v. Brown, 8 Vet. App. 
406 (1995).  In contrast, the VA psychiatrist who offered the 
opinion after the June 2008 examination specifically noted 
that the opinion was made after examination and review of the 
complete record.  The Board finds that opinion most 
persuasive.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); 
Owens v. Brown, 7 Vet. App. 429 (1995).

While the veteran's combat experience has most likely 
established the occurrence of his claimed in-service 
stressors under 38 C.F.R. § 3.304(f), this does not create a 
presumption of service connection for the veteran's claimed 
disability.  The Board accepts the veteran's statements 
regarding his combat experiences, but in order to establish a 
claim for service connection for PTSD the veteran is still 
required to show a current disability by competent medical 
evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).  
While the veteran asserts that he has PTSD, his personal 
opinion as a lay person not trained in medicine is not 
competent evidence needed to establish a diagnosis of PTSD or 
its relationship to service.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  As a clear preponderance of 
the competent evidence of record is against a finding of a 
current diagnosis of PTSD, the Board finds that service 
connection for PTSD is not warranted. 38 U.S.C.A. § 5107(b).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Notice was sent in August 2001, August 2003, August 2005, 
March 2006, and April 2008 letters and the claim was 
readjudicated in a July 2008 supplemental statement of the 
case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  
The April 2008 letter informed the veteran of the rating 
criteria and effective date provisions that are pertinent to 
his claim pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006)

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical and personnel records, 
assisted the veteran in obtaining evidence, afforded the 
veteran physical examinations, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for PTSD is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


